DETAILED ACTION
Acknowledgements
The amendment filed 07/14/2022 is acknowledged.
Claims 1-7 and 21-33 are pending.
Claims 1-7 have been examined.
Claims 21-33 are withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 21 and 27 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
It is the assignee’s position that “The claims provide a technical solution to this technical problem” Examiner respectfully disagrees.  
The claims are directed to identifying a transaction process, for example, a notarization process.  This is managing interactions between people (following rules or instructions) within the “certain methods of organizing human activity” grouping of abstract ideas.  Transaction process is a business process.  Utilizing computer to automate this business process is an improvement to the business process.  However, it is not an improvement to any technical field nor to any function of computer.  
It is also the assignee’s position that “any potential abstract idea to which the claims are directed would thus be integrated into a practical application” Examiner respectfully disagrees.  
The use of a computer as a tool to implement the abstract idea which does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. It is not an improvement of the functioning of the computer itself, nor an improvement in any other technology or technical field. 
Assignee further argues that “the claims recite significantly more than any possible involved abstract idea.” Examiner respectfully disagrees. 
The additional elements of using the non-transitory storage medium and processing unit to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying a transaction process. “receive information…including a transaction sequence identifier; identify, using at least the transaction sequence identifier, a … transaction sequence…; obtain stored data regarding the…transaction sequence; determine that the … transaction sequence includes a first transaction…; determine that the first transaction is performed; determine that performance of the first transaction triggers a second transaction…; perform…the second transaction.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of identifying a  transaction process. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).
Therefore, the rejection maintains.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  However, examiner respectfully disagrees.
The assignee assets “Eason is in the non-analogous art of managing an application server for multiple users and one skilled in the art would not turn to Eason to modify Sheng. Sheng would have no reason to partially perform such a currency conversion and then receive requests to such a partially performed currency conversion. … one skilled in the art simply would not combine Eason with Sheng in order to arrive at the present claims.” Examiner respectfully disagrees.
In response to assignee's argument that Eason is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Eason discloses a process flow of an application such as user interfaces (Eason, Abs).  Sheng also discloses a process flow of an application such as currency transactions (Sheng, Abs).   Therefore, Eason is an analogues art.  It would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Sheng’s system by adding support for partially performed transaction sequence in accordance with the teaching of Eason. This modification enables Sheng’s system to support partially performed transaction sequence.  This modification improves the reliability  of Sheng’s currency transaction workflow process.  Hence, it improves Sheng’s users experience.   
Assignee further argues that “Neither Sheng nor Eason teaches or suggests identifying a transaction sequence using a transaction sequence identifier included in received information and that the stored data describing a sequence of operations that are performed in the transaction sequence is obtained and used to determine that the transaction sequence includes a first transaction.”  Examiner respectfully disagrees.
Sheng Fig. 2 item 202 illustrates “receive a request for a conversion of ..currency..”. “conversion of currency” maps to “the transaction sequence identifier.  Sheng Fig. 2 item 204 illustrates “determine one or more sequences of currency transaction …”  Sheng Fig. 2 item 206 illustrates “identify one of the one or more sequences of currency transaction” “one of the …sequences” maps to a “first transaction”.  Sheng ¶0038 further discloses “the server computing device 106 executes trading logic 110b stored in database 110 and uses trading data 110a also stored in database 110 to determine (204) one or more sequences of currency transactions executable between two or more of the plurality of cryptocurrency exchanges that achieve the conversion…”.  Therefore, Sheng teaches “identifying a transaction sequence using a transaction sequence identifier included in received information and that the stored data describing a sequence of operations that are performed in the transaction sequence is obtained and used to determine that the transaction sequence includes a first transaction.”


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-7 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) identifying a transaction process, which is an abstract idea.  Specifically, the claims recite “receive information…including a transaction sequence identifier; identify, using at least the transaction sequence identifier, a … transaction sequence…; obtain stored data regarding the…transaction sequence; determine that the … transaction sequence includes a first transaction…; determine that the first transaction is performed; determine that performance of the first transaction triggers a second transaction…; perform…the second transaction.”, which is managing interactions between people (following rules or instructions) grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for identifying a transaction process. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use non-transitory storage medium and processing unit merely use(s) a computer as a tool to perform an abstract idea. Specifically, identifying a transaction process including receive information, use the received information to identify a transaction sequence, obtain stored data of the transaction sequence, determine the transaction sequence including a first transaction based on the stored data, determine the first transaction is performed, determine the first transaction triggers a second transaction based on the stored data, perform the second transaction.   The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-7 are system claims that involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claim involves identifying a transaction process including receive information, use the received information to identify a transaction sequence, obtain stored data of the transaction sequence, determine the transaction sequence including a first transaction based on the stored data, determine the first transaction is performed, determine the first transaction triggers a second transaction based on the stored data, perform the second transaction.  This only uses the processor or computer system to automate or implement the abstract idea of performing identifying transaction process.  Dependent claim 2 describes the first transaction.  Dependent claims 3-6 describe the second transaction.  Dependent claim 7 describes obtaining information. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of identifying a transaction process including receive information, use the received information to identify a transaction sequence, obtain stored data of the transaction sequence, determine the transaction sequence including a first transaction based on the stored data, determine the first transaction is performed, determine the first transaction triggers a second transaction based on the stored data, perform the second transaction.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of non-transitory storage medium and processing unit as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US  Application Publication US20190340586A1 (“Sheng et al.”) in view of US Patent Publication US6874008B1 (“Eason et al.”).

Regarding claim 1, Sheng et al. teaches: 
a non-transitory storage medium that stores instructions; and (Fig. 1 item 106; ¶0029)
a processing unit that executes the instructions to: (Fig. 1 item 106; ¶0029)
receive information regarding a request, the information including a transaction sequence identifier; (Fig. 2 item 202; abs, ¶¶0010-0011 and ¶0032)
identify, using at least the transaction sequence identifier, a transaction sequence that corresponds to the request is a part and that includes at least one transaction that involves using an identification system to digitally notarize a digital item; (Fig. 2 item 204; ¶0038)
obtain stored data regarding the transaction sequence, the stored data describing a sequence of operations that are performed in the partially performed transaction sequence; (Fig. 1; ¶0038)
determine that the transaction sequence includes a first transaction using the at least the sequence of operations; (Fig. 2 item 206; ¶0038 and ¶0047)
determine that the first transaction is performed; (¶0038, ¶0099 and ¶0101)
determine that performance of the first transaction triggers a second transaction using at least the sequence of operations; and (Fig. 5 item 504; ¶0038 and ¶0101)
perform an action to begin the second transaction. (¶0101)

Sheng et al. does not teach:
transaction sequence is partially performed 
However, Eason et al. teaches:
transaction sequence is partially performed (Fig. 4 items 62 and 70; col 6 ln 5-34, ln 46-54)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify Conducting Optimized Cross-Blockchain Currency Transactions Using Machine Learning of Sheng et al. by adding support for partially performed transaction sequence in accordance with the teaching of Eason et al.. This modification enables Sheng et al.’s system to support partially performed transaction sequence.

With respect to “transaction that involves using an identification system to digitally notarize a digital item”, it describes transaction. However, the description of the transaction is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).  Furthermore, an identification system is not part of the claimed system.  Therefore, it does not entitle patentable weight.

Regarding claim 2, Sheng et al. discloses all the limitations as described above.  With respect to “wherein the first transaction comprises using the identification system to digitally notarize the digital item.” it describes the first transaction. However, the description of the first transaction is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).  Furthermore, the identification system is not part of the claimed system.  Therefore, it does not entitle patentable weight.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US  Application Publication US20190340586A1 (“Sheng et al.”) in view of US Patent Publication US6874008B1 (“Eason et al.”), and in further view of US Patent Publication US7707153B1 (“Petito et al.”).

Regarding claim 3, Sheng et al. in view of Eason et al. discloses all the limitations as described above.  Sheng et al. and Eason et al. do not disclose: 
wherein the second transaction is an escrow transaction. 
However, Petito et al. discloses:
wherein the second transaction is an escrow transaction. (col 27 ln 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Sheng et al. and Eason et al. by adding escrow transaction in accordance with the teaching of Petito et al.. This modification enables the combined system to support escrow transaction.

Regarding claim 4, Sheng et al. in view of Eason et al., and in further view of Petito et al. discloses all the limitations as described above.  Petito et al. further discloses:
receives escrow information from a requestor for the escrow transaction; (col 27 ln 60 – col 28 ln 5)
requests financial information from a participant for the escrow transaction; and (col 27 ln 60 – col 28 ln 5)
facilitates escrow completion using the escrow information and the financial information. (Fig. 35; col 22 ln 26-37) 

Regarding claim 5, Sheng et al. in view of Eason et al. and in further view of Petito et al. discloses all the limitations as described above.  Petito et al. further discloses: 
wherein the processing unit facilitates the escrow completion by processing the financial information in accordance with the escrow information. (col 30 ln 53 – col 31 ln 2)

Regarding claim 6, Sheng et al. in view of Eason et al. and in further view of Petito et al. disclose all the limitations as described above.  Petito et al. further discloses: 
wherein the processing unit facilitates the escrow completion by submitting the financial information to an escrow processing device in accordance with the escrow information. (col 20 ln 10-23)

Regarding claim 7,  Sheng et al. in view of Eason et al. discloses all the limitations as described above.  Sheng et al. and Eason et al. do not teach:
wherein the action comprises obtaining notarization information to digitally notarize the digital item. (col 19 ln 41-45)
However, Petito et al. discloses: 
wherein the action comprises obtaining notarization information to digitally notarize the digital item. (col 19 ln 41-45)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Sheng et al. and Eason et al. by adding obtaining notarization information in accordance with the teaching of Petito et al.. This modification enables the combined system to provide notarization information.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                          /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685